 MISSISSIPPICITY LINESMississippiCity Lines,Division of American TransitCorp.and Amalgamated Transit Union,AFL-CIO,Petitioner.Case 15-RC-5634March 11, 1976DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, AND WALTHERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Hearing Officer Adrian W.Schwing, Jr., of the National Labor Relations Boardon April 25, 1975. Following the hearing and pur-suant toSection 102.67 of the National Labor Rela-tionsBoardRules andRegulations,Series 8, asamended,and by direction of the Regional Directorfor Region15, this proceeding was transferred to theBoard for decision.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional LaborRelationsBoard has delegated it au-thorityin thisproceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings madeat the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:The Petitionerseeks to representcertain employ-ees workingas bus operators and maintenance em-ployees for the Employer in the city of Hattiesburg,Mississippi.The question presented is whether or notthe Board should assert jurisdiction over the Employ-er.Since 1972, the Employer has operated the trans-portation system of Hattiesburg,Mississippi, pur-suant to a managementcontract with the city. Priorto this time, the system was privately owned and op-erated by the Employer.' Due to the unprofitable na-ture of the business, the Employer approached thecitywith thesuggestionthat the city become in-volved in the transit system's operations, in part be-cause of its accessto Federal funds. Thereafter, areferendum was held to determine if the citizens werewillingto tax themselves to provide for mass transitinHattiesburg. The citizens voted to do so.However,becausethe city lacked the equipmentand expertiseto managesuch an operation, it leasedEmployer'sfacilitiesand equipment and hired Em-ployer to supervise operation of the system. This ar-rangementcontinued until 1974 when the city was1Local Division 1453of the Petitioner herein had a longstandingcollec-tive-bargaining relationshipwith Employer while it was privately owned. In1972, the Localbecame defunct.11notified that Federal funds were available to it topurchase equipment. Such purchases were made,and, by the latter part of 1974, the city owned almostthe entire operation. It was anticipated that by July1975, a new facility erected by the city would becompleted and the Employer would then no longerown any part of the system, with the exception of theschool buses it would continue to lease to the city.A new management contract was entered into inJanuary 1975. It provides for a management fee of 6percent of the gross operating revenue subject to aminimum annual fee of $12,000. All expenses incur-red in running the system, including the salary ofresidentmanager,Myrick, are consideredexpensesof the operation and charged to the city. Thus theEmployer is reimbursed for all costs exceeding thefare box, advertising, and charter revenues at the endof each month. These costs include,inter alia,insur-ancepayments, license plate fees, repair parts, sala-ries, and fuel. As Mr. Myrick testified at the hearing,the city pays for ultimately every item that is used inthe operation of the transit system in Hattiesburg.As resident manager of Employer, Myrick has re-sponsibility for the daily operation of the bus service,including the hiring, firing, and disciplining of em-ployees.The city, however, determines whetherroutes will be added or cut back, conditions of em-ployment (other than hiring, firing, and disciplining)changed, or salary increases given, with the city de-ciding upon the appropriate amount of the increase.In addition, the city sets the fare charged for a busride.As testified by Morris Biddle, vice presidentand regional manager for American Transit Corp.:"[If a change was being considered] I think we wouldhave to advise the city that we intended to do it, and,if the city said `Don't do it,' by God, we wouldn't doit."The city's request that a resident manager be re-moved would also be honored.Furthermore,Myrickmust receive permissionfrom the city council prior to making a purchase inexcess of $100. The city's approval of the suggestedbudget submitted by Employer for the system is alsorequired. Not only are the transit system's financialrecords open to the public but its maintenance rec-ords are subject to public scrutiny as well.In the circumstances described above, and uponthe entire record, we find that, in operating for thecity of Hattiesburg the transit system which was ap-proved by the citizenry in a referendum, the Employ-er isperforming a management service for an exemptgovernment agency whichexercisesa substantial de-gree of control over the performance of its serviceswhich are intimately related to the city's municipalfunctions. The Employer, therefore, shares the city ofHattiesburg's exemption from the Board's jurisdic-223 NLRB No. 2 12DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion.2Accordingly,we shall dismissthe petition.ORDER2Herbert Harvey,Inc.,171 NLRB 238 (1968);RuralFire Protection Com-pany,216 NLRB 594 (1975);Transit Systems,Inc., 221 NLRB No. 53 (1975).It ishereby ordered that the petition filed hereinbe, and it herebyis,dismissed.